IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: FEBRUARY 24, 2022
                                                     NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0540-MR


EDWARD SIDDENS                                                       APPELLANT


                  ON APPEAL FROM ALLEN CIRCUIT COURT
V.                HONORABLE JANET J. CROCKER, JUDGE
                     NOS. 18-CR-00052 & 18-CR-00053


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                  MEMORANDUM OPINION OF THE COURT

                                    AFFIRMING

      In this matter of right appeal, Edward Siddens alleges that the trial court

did not adequately consider mitigating factors when determining his sentence.

See KY. CONST. § 110(2)(b). Because no evidence suggests that the trial court

did not consider mitigating factors, we affirm the judgment of the trial court.

                               I.     BACKGROUND

      Edward Siddens had a difficult childhood, riddled with homelessness,

domestic violence, and abandonment. Siddens suffered from multiple mental

illnesses—including bipolar disorder and depressive disorder with suicidal

ideations—starting at the age of 10. Siddens is also Autistic and has an alleged

learning disability. According to testimony elicited at his eventual suppression

hearing, underlying many of these issues were the abandonment and rejection
of his mother by his grandparents. His grandparents eventually adopted

Siddens when he was 15.1

      As an adult, Siddens continued to struggle with mental illness and began

actively engaging in unlawful activities. In February of 2013, he was charged

with Fraudulent Use of a Credit Card and Theft by Unlawful Taking of an

Automobile valued at over $500 but less than $10,000. These charges were

later resolved with a plea to a misdemeanor. That same month, he was

admitted for a week to Vanderbilt Hospital for suicidal ideation, psychosis, and

schizoaffective disorder. In spite of being prescribed medication to treat these

ailments, Siddens did not continue taking them once released. Then, on

September 28, 2014, he threatened to kill his grandfather while pointing a

loaded firearm at him, resulting in a charge of Wanton Endangerment in the

first degree. While incarcerated and awaiting trial on the Wanton

Endangerment charge, Siddens was diagnosed with borderline personality

disorder and depression. While serving his sentence after conviction, he was

again prescribed medication for his mental illnesses. He was released

December 1, 2015.

      Upon his release, Siddens lived in a storage building on his

grandparents’ property. He lived in the storage building until May of 2017, at

which point he again suffered from suicidal ideation severe enough to admit

himself to an emergency room. While there, he told doctors he had not taken



       1 For clarity, we refer to Siddens’s family members by their biological

relationship to him.

                                            2
his medication in at least a year. In his possession was a notebook containing a

list of people. At the end of the list, Siddens had written “shoot on sight.”

Siddens did not deny the implication in his notebook; instead, when asked

about it, he said he needed to “stand up for himself” and stop letting people

push him around. The medical center diagnosed Siddens with major depressive

disorder and cannabis-induced psychotic disorder. He was again prescribed

medication. He was seen again in May by the Rural Health Clinic, who

prescribed more medication. As a result of his distress, Siddens moved into his

grandparents’ home.

      On August 14, 2017, Siddens threatened to kill his grandparents and

uncle after they refused to provide him with marijuana. The event upset his

grandmother enough for her to file a Petition for an Emergency Protective Order

(EPO) against him. The EPO was granted, followed by a Domestic Violence

Order (DVO), and Siddens was taken back to the emergency room with suicidal

ideation, depression, and homicidal ideation. After initial treatment, he was

taken to Western State Psychiatric Hospital on August 15, 2017.

      Siddens was discharged ten days later on August 25, 2017. He left

having been, again, prescribed medication for his condition, and was

instructed to attend follow-up appointments to check on his progress. He

attended no such appointments and did not keep up with his medication. He

moved back into the storage building on his grandparents’ property. He went

back to the Rural Health Clinic two more times: on November 19, 2017, and

February 14, 2018. Both times, he was again diagnosed with several severe

                                         3
mental conditions, including suicidal and homicidal ideations. After the

February visit, he was again prescribed medication which he, again, did not

take.

        On February 17, 2018, three days after visiting the Rural Health Clinic,

Siddens asked his grandmother for $30. She said no. Because of this, Siddens

made a plan to kill his grandmother, grandfather, and uncle. The next day, he

executed his plan, ensuring that he killed his uncle first (since he would be

most likely to fight or run), then killing his grandparents. The bodies were

found by the Kentucky State Police later that day in front of the house where

they had fallen. Siddens had shot his uncle 24 times, his grandmother 17

times, and his grandfather 10 times. After fleeing in a vehicle stolen from his

grandfather, Siddens was apprehended in Colorado, where he confessed to the

crimes.

        On March 28, 2018, Siddens was indicted for three counts of Murder,

one count of Violating a DVO, one count of Theft by Unlawful Taking over

$500, and for being a second-degree persistent felony offender. Originally, the

Commonwealth sought the death penalty. However, in exchange for Siddens’s

guilty plea, the Commonwealth withdrew its request. Instead, Siddens’s

sentence was left to the discretion of the trial court. That court held a

sentencing hearing on September 1, 2020. The hearing lasted over six hours.

During the hearing, the trial court heard extensive evidence of mitigating and

aggravating factors, including Siddens’s troubled childhood, extensive history

with mental illnesses, and the nature of his crimes.

                                         4
      At the conclusion of the hearing, the trial court sentenced Siddens from

the bench to life without the possibility of parole. While doing so, the trial court

noted many of the factors elicited from the hearing, taking approximately

twenty minutes to explain its ruling. Then, on October 7, 2020, the trial court

entered its final judgment sentencing Siddens to imprisonment for life without

the possibility of parole, along with a detailed memorandum again outlining its

reasoning and with relevant caselaw supporting said reasoning.

      Siddens appeals the judgment as a matter of right to this Court alleging

that the trial court abused its discretion when it sentenced him to life

imprisonment without the possibility of parole. Specifically, Siddens takes

issue with the speed of the trial court’s determination, claiming that the trial

court “had already made up its mind” before the sentencing hearing began.

                           II.   STANDARD OF REVIEW

      We review a trial court’s sentencing determination for an abuse of

discretion. Howard v. Commonwealth, 496 S.W.3d 471, 475 (Ky. 2016). When a

trial court issues a sentence, it is afforded “immense discretion.” Id. For this

reason, we will only reverse a trial court’s sentence where it is “arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                                  III.   ANALYSIS

      A defendant is entitled to “due consideration of all applicable law” when

sentenced. Hughes v. Commonwealth, 875 S.W.2d 99, 100 (Ky. 1994). This

includes that a court must consider mitigating and aggravating factors that

                                         5
may weigh in favor of either lighter or more severe sentences. See, e.g., KRS

532.007; 532.025; 532.030. It is an abuse of discretion for a trial court to

decide upon a sentence before a sentencing hearing takes place and without

adequately considering mitigating and aggravating factors. Edmonson v.

Commonwealth, 725 S.W.2d 595, 596 (Ky. 1987).

      In Edmonson, this Court held that the trial court had violated its duty by

deciding a sentence before the sentencing hearing occurred. In that case,

immediately at the completion of the sentencing hearing, the judge “handed

copies of the final judgment to counsel for the parties” on “pre-printed form[s]”

where “the blanks had been filled in with a typewriter.” Id. The judge would

have had to prepare the judgment ahead of time in order to have orchestrated

this immediate form of delivery. Thus, this Court ruled on appeal that the trial

court had obviously flouted its duty to weigh factors from the sentencing

hearing itself. Id.

      Siddens argues that because the trial court issued its judgment from the

bench, weeks before its written order and memorandum, it could not have

adequately considered the mitigating evidence in favor of a lighter sentence.2

Specifically, he claims that the trial court had “already made up its mind”

regarding Siddens’s sentence before his sentencing hearing, as was the case in

Edmonson. However, here, the trial court clearly displayed from the bench that

it had considered mitigating and aggravating circumstances. In particular, the


      2 Siddens presents no other evidence to indicate that the trial court had already
made up its mind about his sentence before the hearing and without due
consideration of mitigating factors.

                                           6
trial court expressed concern over Siddens’s consistent inability to follow

various treatment plans, paired with his demonstrated tendency to fall into

suicidal and homicidal ideation. Unlike in Edmonson, the trial court here made

no formal, prepared document outlining the sentence ahead of time. Instead,

the exact opposite occurred: the trial court took the time to fully flesh out

evidence and caselaw supporting its decision even after delivering a sentence

orally from the bench.

      We find no similarity between Edmonson and the instant case, especially

where no evidence points to the judge’s decision being made in haste or pre-

hearing. The trial court’s sentence was not “arbitrary, unreasonable, unfair, or

unsupported by sound legal principles,” since the trial court reasoned (both

from the bench and in its memorandum) that if Siddens was not imprisoned for

the remainder of his life, he would continue to be a risk to himself and those

around him. Further, a review of the record shows that the trial court actively

engaged in the lengthy (over six hours) and complete hearing, giving no

indication of any set predisposition towards a sentence. As such, the sentence

of the trial court is affirmed.

                                  IV.   CONCLUSION

      For the foregoing reasons, we affirm the judgment of the Allen Circuit

Court. The trial court did not abuse its discretion in sentencing Siddens to life

in prison without the possibility of parole.

      All sitting. All concur.




                                         7
COUNSEL FOR APPELLANT:

Kathleen Kallaher Schmidt
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Courtney J. Hightower
Assistant Attorney General




                                8